                 EXHIBIT A




Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 1 of 18
             United States v. Robert Neal Hatfield, No. 5:17-cv-00121 (W.D.N.C.)

                                SETTLEMENT AGREEMENT
                                          between
                              THE UNITED STATES OF AMERICA
                                            and
                                 ROBERT NEAL HATFIELD

                                        I.         INTRODUCTION

       1.         This Settlement Agreement (“Agreement”) is made and entered into by and

between the United States of America, through the United States Department of Justice (“United

States”) and its authorized representatives, and Robert Neal Hatfield (“Defendant”) (collectively,

“the Parties”).

                                             II.     RECITALS

       2.         This Settlement Agreement arises out of a Complaint filed by the United States on

July 13, 2017, captioned United States v. Robert Neal Hatfield, No. 5:17-cv-00121 (W.D.N.C.)

(the “Civil Action”), to enforce Title VIII of the Civil Rights Act of 1968, as amended, 42

U.S.C. §§ 3601-3631 (“the Fair Housing Act” or “FHA”), and the Equal Credit Opportunity Act,

15 U.S.C. §§ 1691-1691e (“ECOA”).

       3.         In the Civil Action, the United States alleges, and the Defendant denies, that

between 2004 and the filing of the Complaint, the Defendant subjected female credit applicants

and actual and prospective female tenants or purchasers of the subject properties to

discrimination on the basis of sex, including severe, pervasive, and unwelcome sexual

harassment, on multiple occasions. Such alleged conduct includes, but is not limited to:

            a. Making unwelcome sexual comments and unwelcome sexual advances to actual

                  and prospective female tenants or purchasers or credit applicants;




    Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 2 of 18
            b. Groping or otherwise touching actual and prospective female tenants or

               purchasers or credit applicants on their breasts and bodies without their consent;

            c. Offering to reduce or eliminate down payments, or offering to overlook or excuse

               late or unpaid rent or loan obligations in exchange for sexual favors; and

            d. Taking adverse housing actions, or threatening to take such actions, against

               female purchasers or credit applicants who have objected to his unwelcome

               sexual harassment or to granting sexual favors.

       4.      The United States alleges, and the Defendant denies, that the Defendant’s

discriminatory conduct has injured actual and prospective female tenants, purchasers, or credit

applicants, and persons associated with them. Those actual and prospective female tenants,

purchasers, or credit applicants are all persons within the meaning of the Fair Housing Act, 42

U.S.C. § 3602(d), and applicants within the meaning of ECOA, 15 U.S.C. § 1691a(b), and Reg.

B, 12 C.F.R. § 1002.2(e), and have suffered damages.

       5.      By the actions and statements described above, the United States alleges, and the

Defendant denies, that the Defendant violated the Fair Housing Act, 42 U.S.C. §§ 3604(b)-(c),

3605, 3617, and ECOA, 15 U.S.C. § 1691(a).

       6.      The United States further alleges, and the Defendant denies, that the Defendant

engaged in a pattern or practice of resistance to the full enjoyment of rights granted by the Fair

Housing Act and ECOA, in violation of 42 U.S.C. § 3614(a) and 15 U.S.C. § 1691e(h). The

United States also alleges, and the Defendant denies, that the Defendant denied to a group of

persons rights granted by the Fair Housing Act, which denial raises an issue of general public

importance, in violation of 42 U.S.C. § 3614(a).




                                   2
    Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 3 of 18
         7.     This Agreement shall not be construed to be an admission of wrongdoing or an

admission of liability by the Defendant.

         8.     For purposes of this Agreement, the Defendant represents and affirms that he no

longer has any direct or indirect management, ownership, financial, credit, or control interest,

including any interest arising from a deed of trust or other debt security interest, in any

residential property other than his primary residence and the property identified in Paragraph 13,

infra.

                           III.    STATEMENT OF CONSIDERATION

         9.     The Parties agree that the claims against the Defendant should be resolved

amicably, without further proceedings or a trial. Therefore, the United States and the Defendant

agree to the entry of this Settlement Agreement. This Agreement constitutes full resolution of

the claims in the United States’ Complaint in this case against the Defendant.

         10.    In consideration of, and consistent with, the terms of this Agreement and the

promises made by the Parties herein, the Parties will move jointly for dismissal of the Civil

Action with prejudice, consistent with the terms set forth in Paragraphs 27-33, infra. The Parties

agree and acknowledge that this consideration is adequate and sufficient.

         THEREFORE, the Parties, through their authorized representatives, hereby further

stipulate and agree as follows:

                   IV.     GENERAL NONDISCRIMINATION PROVISIONS

         11.    The Defendant, his officers, employees, agents, successors and assigns, and all

other persons or entities in active concert or participation with the Defendant, shall not:




                                    3
     Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 4 of 18
               a. Discriminate against any person in the terms, conditions or privileges of the

                   rental or sale of a dwelling unit, or in the provision of services or facilities in

                   connection therewith, because of sex;

               b. Make, print, publish, or cause to be made any notice, statement or

                   advertisement with respect to the rental or sale of a dwelling unit that states

                   any preference, limitation, or discrimination based on sex;

               c. Discriminate against any person in the terms or conditions of residential real

                   estate-related transactions, because of sex; or

               d. Coerce, intimidate, threaten or interfere with any person in the exercise or

                   enjoyment of, or on account of having exercised or enjoyed, or on account of

                   having aided and encouraged any other person in the exercise or enjoyment

                   of, any right granted by the Fair Housing Act; or

               e. Discriminate against any applicants or purchasers with respect to credit

                   transactions, on the basis of sex, in violation of ECOA.

         V.      DEFENDANT’S ACQUISITION OR TRANSFER OF INTEREST IN
                                SUBJECT PROPERTIES

       12.     If, within 5 years of the Effective Date of this agreement, the Defendant acquires

a direct or indirect management, ownership, financial, credit, or control interest in any other

residential property, rental or otherwise, such property shall be considered a Subject Property

and shall become subject to the applicable provisions of this Agreement. Within thirty (30) days

of acquiring such an interest, the Defendant shall notify counsel for the United States of the

nature of his interest in the dwelling or property; the address of the property; the number of

individual dwelling units at the property; and any other information required under the




                                   4
    Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 5 of 18
Agreement. The Defendant shall further provide a copy of the documents memorializing the

transfer in interest.

        13.     Prior to, or within 180 days of, the Effective Date of this agreement, the

Defendant shall sell or transfer the rental property located at 213 West Henderson Street, North

Wilkesboro, NC 28697 (“the Henderson Property”), to Robin Gail Hatfield. The Defendant will

have no interest in the Henderson Property following the transfer, and will play no role managing

the property, pursuant to Paragraph 14, infra. If the Defendant is unable to sell or transfer the

Henderson Property, it shall be considered a Subject Property and shall become subject to the

applicable provisions of this Agreement for a period of 5 years from the Effective Date of this

Agreement.

     VI.      PROVISIONS REGARDING THE FUTURE PARTICIPATION OF THE
                          DEFENDANT IN RENTAL HOUSING

        14.     The Defendant shall be permanently prohibited from directly or indirectly

performing any Property Management Responsibilities1 at any residential rental or sale property.

        15.     Between the Effective Date of this Agreement and the date of sale or transfer of

the Henderson Property, a third party will perform all property management duties, as described

in Paragraph 14 n.1, supra, with respect to that property. The Parties agree that Robin Gail

Hatfield may perform these functions.




1
  As used in this Agreement, “Property Management Responsibilities” include showing or
renting housing units; processing rental applications; supervising or performing repairs or
maintenance; setting rents, security deposits, and down payments; determining resident
eligibility for subsidies or waivers of fees, rent, and other payments; determining whom to rent
or sell to, whom to evict, and/or whose lease to renew or not renew; inspecting housing units;
collecting rent, fees, and other payments; entering housing units; overseeing any aspects of the
rental or sale process; or engaging in any other property-related activities that involve, or may
involve, personal contact with residents or prospective residents.



                                   5
    Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 6 of 18
       16.     If the Defendant is unable to sell or transfer the Henderson Property, or if he

acquires an interest as described in Paragraph 12, supra, in any other residential rental or sale

property, the Defendant will remain jointly and severally liable for any violation of this

Agreement. Additionally, the following provisions will apply with respect to any such property:

               a. Within no more than 15 days of the expiration of the 180-day period described

                   in Paragraph 13, supra, or of the acquisition of any interest in any other

                   residential rental or sale property, the Defendant shall retain an Independent

                   Property Manager, approved in writing by the United States, to perform all

                   Property Management Responsibilities at the Subject Properties. An

                   “Independent Property Manager” is an individual or entity that is experienced

                   in managing residential rental properties and who has no current or past

                   employment, financial, contractual, personal, or familial relationship with the

                   Defendant. If, after retaining an Independent Property Manager, the

                   Defendant wishes to change the Independent Property Manager, he shall

                   submit the name of the new manager, in writing, to the United States for

                   approval at least five (5) days prior to engaging the individual or entity.

               b. The Defendant shall, through the Independent Property Manager, implement,

                   subject to the United States’ approval, a written policy against sexual

                   harassment, including a formal complaint procedure. A copy of this policy

                   and procedure shall be provided to counsel for the United States

                   simultaneously with the Defendant’s identification to the United States of the

                   proposed Independent Property Manager. This policy and procedure shall be

                   implemented within fifteen (15) days after the United States indicates that the




                                   6
    Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 7 of 18
           policy and procedure are satisfactory to the United States, and at that time the

           Independent Property Manager shall notify all new and current tenants and

           purchasers of the policy and procedure.

        a. The Defendant shall ensure that all of the Independent Property Manager’s

           employees who will be performing any duties in relation to the current or

           future properties are familiar with the requirements of the Fair Housing Act

           and ECOA, particularly as they pertain to sex discrimination and sexual

           harassment.

        b. The Defendant shall, through the Independent Property Manager, post an

           “Equal Housing Opportunity” sign in any rental or sales office through which

           the current or future properties are rented or sold, which indicates that all

           apartments are available for rent on a nondiscriminatory basis. An 11-inch-

           by-14-inch poster that comports with 24 C.F.R. Part 110 will satisfy this

           requirement. Such poster shall be placed in a prominent, well-lit location in

           which it is easily readable. The Defendant may use HUD Form 928, copies of

           which are available free of charge by calling HUD directly at 800-669-9777 or

           online at https://portal.hud.gov/hudportal/documents/huddoc?id=928.1.pdf.

        c. The Defendant shall require that all advertising conducted for any of the

           current or future properties in newspapers, telephone directories, radio,

           television or other media, and all billboards, signs (including at the entrance to

           the property), pamphlets, brochures, and other promotional literature, include

           either a fair housing logo, the words “equal housing opportunity provider,”

           and/or the following sentence: “We are an equal opportunity housing




                               7
Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 8 of 18
                   provider. We do not discriminate on the basis of race, color, national origin,

                   religion, sex, familial status, or disability.” The words or logo should be

                   legible and prominently placed.

               d. The Defendant shall send to the United States within thirty (30) days after the

                   effective date of this Agreement and annually thereafter, a list of all tenants

                   and purchasers at the current or future properties and their telephone numbers.

               e. The Defendant shall maintain all rental and sales records kept in relation to

                   the rental or sale of current and future properties, and allow the United States

                   to inspect and copy all such records upon reasonable notice.

               f. The Defendant shall provide any information reasonably related to

                   compliance with this Agreement that is requested by the United States.

       VII.    PROVISIONS REGARDING THE FUTURE PARTICIPATION OF THE
                        DEFENDANT IN CREDIT TRANSACTIONS

       17.     The Defendant shall be permanently prohibited from directly or indirectly

performing any Credit Transaction Responsibilities2 with regard to any residential property.

                       VIII. CONTACT WITH AGGRIEVED PERSONS

       18.     The Defendant shall be prohibited from purposefully or knowingly initiating

contact or communications, either directly or indirectly, with any person identified as an

aggrieved person by the United States in this litigation, including the individuals listed in



2
  As used in this Agreement, “Credit Transaction Responsibilities” include: soliciting credit
applications; researching and evaluating a credit applicant’s creditworthiness; approving or
rejecting credit applicants; executing credit agreements; setting loan payments and security
deposits; determining whom to extend credit to and whom to foreclose against; collecting loan
payments and fees; overseeing any aspects of the credit transaction process; or engaging in any
other credit-related activities that involve, or may involve, personal contact with purchasers or
applicants.



                                   8
    Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 9 of 18
Appendix A. “Contact or communications” includes, but is not limited to, physical contact,

verbal contact, telephone calls, e-mails, faxes, written communications, text or instant messages,

contacts through social media, or other communication with the protected person(s) through third

parties.

           19.   In the event the Defendant inadvertently or unintentionally initiates any contact

with any aggrieved person, he shall immediately discontinue the contact or communication and

shall take all reasonable steps to avoid any further contact or communication and shall

immediately notify the United States of such contact.

                          IX.     PAYMENT TO AGGRIEVED PERSONS

           20.   Within ten (10) days after the Effective Date of this Agreement, the Defendant

shall deposit in an interest-bearing escrow account the total sum of FIVE HUNDRED FIFTY

THOUSAND DOLLARS ($550,000) for the purpose of resolving the claims of the aggrieved

persons identified in Appendix A (hereinafter “aggrieved persons”). This money shall be

referred to as “the Settlement Fund.” In addition, within fifteen (15) days of the establishment of

the Settlement Fund, the Defendant shall submit proof to the United States that the account has

been established and the funds deposited.

           21.   Any interest accruing to the Settlement Fund shall become a part of the

Settlement Fund and be utilized as set forth herein.

           22.   The Defendant shall be solely responsible for any taxes assessed or owed on any

interest earned on money deposited pursuant to Paragraph 20, supra.

           23.   The United States shall determine an appropriate amount of damages that should

be paid to each aggrieved person and shall inform the Defendant of its determination in writing.

In its letter informing the Defendant of its determination, the United States shall inform the




                                    9
    Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 10 of 18
Defendant of the amounts (plus accrued interest) that should be paid pursuant to its

determination. The Defendant shall, within ten (10) days of the receipt of the United States’

determination, deliver to counsel for the United States, by overnight delivery, a separate check

payable to each aggrieved person in the amounts determined. The Defendant agrees as part of

this Agreement that he will not seek to interfere with or oppose the United States’ determinations

regarding the amount of money to be distributed to each aggrieved person.

       24.       In no event shall the aggregate of all such checks exceed the sum of the

Settlement Fund plus accrued interest.

       25.       When counsel for the United States has received a check from the Defendant

payable to an aggrieved person and a signed release in the form of Appendix B from the

aggrieved person, counsel for the United States shall deliver the check to the aggrieved person

and the original, signed release to counsel for the Defendant. No aggrieved person shall be paid

until she has executed and delivered to counsel for the United States the release at Appendix B.

                                       X.     CIVIL PENALTY

       26.       Within TEN (10) days after the Effective Date of this Agreement, the Defendant

shall make a payment of FIFTY THOUSAND DOLLARS ($50,000) to the United States as a

civil penalty pursuant to 42 U.S.C. § 3614(d)(1)(C); 28 C.F.R. 85.5. This payment shall be in

the form of an electronic funds transfer pursuant to written instructions to be provided by the

United States.

             XI.     IMPLEMENTATION, ENFORCEMENT, AND DISMISSAL OF
                                  UNDERLYING ACTION

       27.       After the Defendant has made the payments described in Paragraphs 20 and 26,

the Parties agree to file the signed Agreement with the United States District Court for the

Western District of North Carolina. The Parties’ joint motion shall request that the Court enter



                                  10 62-1 Filed 04/25/19 Page 11 of 18
   Case 5:17-cv-00016-MOC-DSC Document
an order pursuant to Federal Rule of Civil Procedure 41(a)(2), dismissing the complaint in this

action with prejudice, while retaining jurisdiction to enforce the Agreement for a period of five

years from the Effective Date. The joint motion shall further request that the Court’s order state

that the parties shall comply with the terms of the Agreement, a copy of which shall be attached

to the motion.

       28.       The Parties stipulate that the Court has personal jurisdiction over the Defendant

for the purposes of this action, and subject matter jurisdiction over the United States’ claims

resolved by this Agreement under 28 U.S.C. § 1345, 42 U.S.C. § 3614(a), and 15 U.S.C. §

1691e(h).

       29.       The United States may review compliance with this Agreement at any time. The

Defendant agrees to cooperate with the United States in any review of compliance with this

Agreement. Upon reasonable notice, the Defendant shall permit counsel for the United States to

inspect and copy all non-privileged records pertinent to this Agreement.

       30.       The Parties shall endeavor in good faith to resolve informally any differences

regarding interpretation of or compliance with this Agreement prior to initiating court action. If

the United States believes that the Defendant has failed to perform in a timely manner any act

required by this Agreement, or has otherwise not acted in conformance with any provision

thereof, whether intentionally or not, the United States will notify the Defendant in writing of its

concerns. 3 The Defendant will have 30 days from the date of mailing to cure the breach.

       31.       If the Parties are unable to reach a resolution within 30 days, the United States

may move the Court to enforce this Agreement. The United States may seek any or all of the




3
 Notice shall be sent to: Ryan D. Bolick, Cranfill Sumner & Hartzog LLP, 2907 Providence
Road, Suite 200, Charlotte, NC 28211


                                   11 62-1 Filed 04/25/19 Page 12 of 18
    Case 5:17-cv-00016-MOC-DSC Document
following: 1) an order mandating specific performance of any term or provision in this

Agreement, without regard to whether monetary relief would be adequate; 2) an award of

reasonable attorneys’ fees and costs incurred in bringing an action or proceeding to remedy

breach of this Agreement; and 3) any additional relief that may be authorized by law or equity.

       32.     This Agreement is enforceable only by and against the Parties.

       33.     Failure by the United States to enforce any provision of this Agreement shall not

operate as a waiver of the United States’ right or ability to enforce any other provision of this

Agreement.

                      XII.    TERMINATION OF LITIGATION HOLD

       34.     The Parties agree that, as of the Effective Date of this Agreement, litigation is not

“reasonably foreseeable” concerning the matters described in the United States’ Complaint. To

the extent that any of the parties previously implemented a litigation hold to preserve documents,

electronically stored information (ESI), or things related to the matters described in the

Complaint, they are no longer required to maintain such a litigation hold. Nothing in this

paragraph relieves any of the Parties of any other obligations imposed by this Agreement.

                  XIII. DURATION, EXECUTION AND OTHER TERMS

       35.     The Effective Date of the Agreement is the date of the signature of the final

signatory to the Agreement. The term of the Agreement is five years from the Effective Date.

       36.     The Agreement may be executed in multiple counterparts, each of which together

shall be considered an original but all of which shall constitute one agreement. Facsimiles of

signatures shall constitute acceptable, binding signatures for purposes of this Agreement.




                                  12 62-1 Filed 04/25/19 Page 13 of 18
   Case 5:17-cv-00016-MOC-DSC Document
        37.     Except as stated in Paragraph 31, supra, each Party shall bear its own legal or

other costs incurred in connection with this matter, including the preparation, negotiation, and

performance of this Agreement.

        38.     This Agreement, including Appendices A-B, constitutes the complete agreement

between the parties relating to the claims made in the Complaint. No prior or contemporaneous

communications, oral or written, or prior drafts shall be relevant or admissible for purposes of

determining the meaning of any provision herein or in any other proceeding.

        39.     Each Party and signatory to this Agreement represents that it freely and

voluntarily enters into this Agreement without any degree of duress or compulsion. The Parties

agree that each Party and its representatives have acted consistent with the duty of good faith and

fair dealing.

        40.     The undersigned represent and warrant that they are fully authorized to execute

this Agreement on behalf of the persons and entities indicated below.

        41.     The provisions of this Agreement shall apply to the Defendant and his officers,

employees, agents, and all other persons or entities in active concert or participation with him.

        42.     This Agreement is governed by and shall be interpreted under the laws of the

State of North Carolina. For purposes of construing or interpreting this Agreement, it shall be

deemed to have been drafted by all Parties and shall not be construed or interpreted against any

Party for that reason in any subsequent dispute.

        43.     Except where this Agreement expressly conditions or predicates performance of a

duty or obligation upon the performance of a duty or obligation by another party, the

performance of one party’s duties or obligations under this Agreement shall not be discharged or

excused by the actual or alleged breach of the duties and obligations by another party.




                                   13 62-1 Filed 04/25/19 Page 14 of 18
    Case 5:17-cv-00016-MOC-DSC Document
Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 15 of 18
Case 5:17-cv-00016-MOC-DSC Document 62-1 Filed 04/25/19 Page 16 of 18
                            Appendix A


1. Cynthia Bochette
2. Diana Bumgarner
3. Susan Church
4. Jessica Craig
5. Gaira Cruz
6. December Dobson
7. Tawana Dobson
8. Kathy Garnes
9. Frances Harris
10. Ruth Heckman
11. Rebecca Lovette
12. Sharon Parks
13. Amanda Potter
14. Tammi Roberts
15. Sheila Rodriguez
16. Rose Shive
17. Pamla Spicer




                               16 62-1 Filed 04/25/19 Page 17 of 18
Case 5:17-cv-00016-MOC-DSC Document
                                          Appendix B

                        FULL AND FINAL RELEASE OF CLAIMS


        In consideration for the parties’ agreement to the terms of the Settlement Agreement
entered into in the case of United States v. Robert Hatfield 5:17-cv-00121 (W.D.N.C.), in the
United States District Court for the Western District of North Carolina, and in consideration for
the payment of $_______________, I, __________________________,
do hereby fully release and forever discharge the Defendant named in this lawsuit, as well as his
insurers, attorneys, agents, employees, former employees, heirs, and executors from any and all
claims arising out of Title VIII of the Civil Rights Act of 1968, as amended, 42 U.S.C. §§ 3601-
3631 (“the Fair Housing Act” or “FHA”), and the Equal Credit Opportunity Act, 15 U.S.C. §§
1691-1691e (“ECOA”) which were set forth, or which could have been set forth, in the
Complaint in this lawsuit that I may have had against Robert Hatfield for any of his actions or
statements related to those claims through the date of the entry of the Settlement Agreement.


               Executed this _____ day of __________________, 201_.


                                             _________________________________
                                             Signature


                                             _________________________________
                                             Print Name


                                             _________________________________
                                             Home Address


                                             _________________________________
                                             Home Address Continued




                                  17 62-1 Filed 04/25/19 Page 18 of 18
   Case 5:17-cv-00016-MOC-DSC Document
